SECOND MODIFYING AGREEMENT TO MINING EXPLOITATION AND EXPLORATION CONTRACTS AND
SALES PURCHASE CONTRACT WITH DOMINION RETENTION OF RIGHTS CONFERRED BY MINING
CONCESSIONS SUBSCRIBED ON MARCH 27TH 2006, CELEBRATED BY A) ING. ISIDRO
HERNÁNDEZ POMPA REPRESENTING CRESENCIO ENRIQUE ARMENTA, JOSÉ SOCORRO LÓPEZ
QUIÑONES, MARIO HUMBERTO AYUB TOUCHÉ, MARÍA MATILDE CAUDILLO PEREA, ANTONIO
FIGUEROA LÓPEZ, LEONEL VALENZUELA CLEMENS, EMILIANO GRANILLO PARRA, JULIO GRAF
ROUNTREE AND BALDOMERO BALDERRAMA GRAJEDA (THE “CONCESSIONAIRES”), AND B)
COPORACIÓN MINERA AMERMIN, S.A. DE C.V., REPRESENTED BY ING. RAMIRO TREVIZO
LEDEZMA IN HIS PERSONALITY AS SOLE ADMINISTRATOR (THE “PURCHASER”), JOINTLY
NAMED AS THE “PARTIES”, IN ACCORDANCE TO THE FOLLOWING PREVIOUS RECORDS,
DECLARATIONS AND CLAUSES.







PREVIOUS RECORDS







I.

On 27th March 2006 PARTIES subscribed a Sales-Purchase Contract with

dominion retention of the rights conferred by the Mining Concession (the
  “CONTRACT”), by virtue of which, among other terms and obligations, the
  PURCHASER (named in the mentioned contract as the (“EXPLORER”),   committed
itself to pay in favor of the CONCESSIONAIRES for the purchase   of the title
holdings of the mining concessions object of same, the amount of   $6’000,000.00
Dollars (Six million Dollars 00/100 in United States of   America Currency),
plus the corresponding Added Value Tax, that is, an amount   total of
$6’900,000.00 (Six million nine hundred thousand Dollars 00/100 in   United
States of America Currency), as per a schedule of partial payments   described
in the Second Clause, numeral 5, of the CONTRACT.




II.

As well, on the 4th April 2007, PARTIES subscribed a Modifying Agreement to
  the CONTRACT by virtue of which it was agreed to modify the Second Clause
  and thus modifying consequently the amount of the counterclaim as well as the
  schedule of partial payments of same (the “AGREEMENT”). Ordinary copy of
  said instrument is annexed to this instrument as an integral part of same as
  Attachment I, and same that also includes a simple copy of the CONTRACT;




III.

In previous days, because it is convenient to the interest of both PARTIES,

same have held conversations with the purpose of once more modifying the
  mentioned price, as well as the schedule of partial payments mentioned, and;




IV.

As of the above, PARTIES decided to subscribe this instrument with the

purpose of committing themselves to the terms and conditions contained in the
  following clauses.







DECLARATIONS








Second Modifying Agreement to Sales-Purchase Contract with Dominion Retention
subscribed between Isidro Hernández Pompa representing several Concessionaires
and Corporación Amermin, S.A. de C.V. on the 27th March 2006

1




--------------------------------------------------------------------------------



I.

The CONCESSIONAIRES declare through their legal representative and under

oath of stating the truth, that:




1.

To be endowed with the necessary and sufficient capacity to subscribe this

present contract as they are the title holders of the rights granted by the
mining   concessions described in the CONTRACT;




2.

That their representative is endowed with power of attorney, mandates and the

necessary and sufficient faculties to subscribe this instrument as has been
written   down in the CONTRACT, and;




3.

It is their free will to subscribe this present contract with the purpose of

modifying the obligations and rights contained in the CONTRACT and  in the
  AGREEMENT in common accord with the PURCHASER.







II

The PURCHASER declares through its legal representative and under oath of

stating the truth, that;.  




1.

To be endowed with the necessary and sufficient capacity to subscribe this

present contract as has been recognized in the CONTRACT:




2.

Its representative is endowed with power of attorney, mandates and the

necessary and sufficient faculties to subscribe this instrument as has been
written   down in the CONTRACT, and;




3.

It is the will of its Administrations Board to subscribe this present

contract with

the purpose of modifying the obligations and rights set in in the CONTRACT   and
in the AGREEMENT in common accord with the  CONCESSIONAIRES.







III.

Both PARTIES declare through their respective legal representatives and under

oath of stating the truth, that they mutually acknowledge their counterpart’s
  personality, and grant their consent in good faith, free of any guile, error
or   violence with the intention of subjecting themselves to the following







CLAUSES







OBJECT. MODIFICATION:  By virtue of the subscription of this present contract
PARTIES agree to modify and consider effective as of this date the First and
Second Clauses of the CONTRACT as well as of the AGREEMENT in their relevant
part, as indicated following:




EXPLORATION CONTRACT




FIRST. THE CONCESSIONAIRE, (…)








Second Modifying Agreement to Sales-Purchase Contract with Dominion Retention
subscribed between Isidro Hernández Pompa representing several Concessionaires
and Corporación Amermin, S.A. de C.V. on the 27th March 2006

2




--------------------------------------------------------------------------------



1.

The exclusive right to explore and exploit the LOTS will begin as of the date of

subscription of this present document by both parties and will remain in effect
  until de 1st April 2012, time commitment that will be obligatory for the
  CONCESSIONAIRE and voluntary for the EXPLORER and reason why this   latter may
cancel his right at any moment through written notice addressed to the
  CONCESSIONAIRE, without any additional obligation excepting for those   mining
rights and other obligations corresponding to him by virtue of this   instrument
but proportionally to the date of cancellation.




2.

The exploration (…).




3.

The EXPLORER (…).




4.

The CONCESSIONAIRE (…).




5.

As counter benefit (…).




6.

Of course (…).




7.

In the execution of the exploration (…).




8.

As previously stated (…).







SALES-PURCHASE WITH DOMINION RETENTION OF THE RIGHTS CONFERRED BY MINING
CONCESSIONS







SECOND. The CONCESSIONAIRE, (…):




1.

The term within which the EXPLORER, in accordance to legal dispositions, can
  make total payment and be able to exercise, at any moment, the right the
  CONCESSIONAIRE is obliged to transfer to him the RIGHTS conferred by the
    Mining Concession Titles object of this instrument, is between the 27th
March   2006 and the 1st April 2012.




2.

In the event that (…)




3.

The CONCESSIONAIRE (…)




4.

The EXPLORER (…)




5.

For The purchase of the Title Holding o the Mining Concessions of this Contract
  and surrender of the exploitation rights, the EXPLORER will pay to the
  CONCESSIONAIRE the amount of $2’150,000.00 Dollars (Two million one   hundred
and fifty thousand 00/100 in United States of America currency), plus   the
 corresponding Added Value Tax, an amount total of $2’472,500.00 Dollars   (Two
million four hundred and seventy two thousand and five hundred   Dollars 00/100
in United States currency), and in the amounts that farther on





Second Modifying Agreement to Sales-Purchase Contract with Dominion Retention
subscribed between Isidro Hernández Pompa representing several Concessionaires
and Corporación Amermin, S.A. de C.V. on the 27th March 2006

3




--------------------------------------------------------------------------------



are indicated and within the time schedule expressed, and subject to the

conditions stated in this numeral;




a.

On the 4th April 2007, the amount of $150,000.00 Dollars (One hundred fifty

thousand Dollars 00/100 in United States currency), plus the corresponding
  Added Value Tax, an amount total of $172,500.00 Dollars (One hundred and
   seventy two thousand and five hundred Dollars in United States currency),
  as counter benefit for the transfer of dominion of the RIGHTS conferred by the
  Mining Concession Titles as of the date stated in the following paragraph;




b.

On the 1st July 2007, the amount of $100,000.00 Dollars (One hundred thousand
  Dollars 00/100 in United States currency), plus the corresponding Added Value
  Tax, an amount total of $115,000.00 Dollars (One hundred and fifteen
  thousand Dollars 00/100 in United States currency), as counter benefit for the
  transfer of dominion of the RIGHTS conferred by the Mining Concession Titles
  as of the date stated in the following paragraph;




c.

On the 1st January 2008 the amount of $150,000.00 Dollars (One hundred fifty

thousand Dollars 00/100 in United States currency), plus the corresponding
  Added Value Tax, an amount total of $172,500.00 Dollars (One hundred and
   seventy two thousand and five hundred Dollars in United States currency),
  as counter benefit for the transfer of dominion of the RIGHTS conferred by the
  Mining Concession Titles as of the date stated in the following paragraph;




d.

On the 1st July 2009 the amount of $150,000.00 Dollars (One hundred fifty

thousand Dollars 00/100 in United States currency), plus the corresponding
  Added Value Tax, an amount total of $172,500.00 Dollars (One hundred   seventy
two thousand and five hundred Dollars in United States currency),   as counter
benefit for the transfer of dominion of the RIGHTS conferred by the   Mining
Concession Titles as of the date stated in the following paragraph;




e.

On the 1st January 2010 the amount of $150,000.00 Dollars (One hundred fifty

thousand Dollars 00/100 in United States currency), plus the corresponding
  Added Value Tax, an amount total of $172,500.00 Dollars (One hundred and
   seventy two thousand and five hundred Dollars in United States currency),
  as counter benefit for the transfer of dominion of the RIGHTS conferred by the
  Mining Concession Titles as of the date stated in the following paragraph;




f.

On the 1st July 2010 the amount of $200,000.00 Dollars (Two hundred thousand
  Dollars 00/100 in United States currency), plus the corresponding Added Value
  Tax, an amount total of $230,000.00 Dollars (Two hundred and thirty   thousand
Dollars 00/100 in United States currency) as counter benefit for the   transfer
of dominion of the RIGHTS conferred by the Mining Concession Titles   as of the
date stated in the following paragraph;




g.

On the 1st January 2011 the amount of $250,000.00 dollars (Two hundred fifty

thousand Dollars 00/100 in United States of America currency), plus the
  corresponding Added Value Tax, an amount total of $287,500.00 Dollars (Two
  hundred and eighty seven thousand and five hundred Dollars 00/100 in   United
States of America currency), as counter benefit for the transfer of d





Second Modifying Agreement to Sales-Purchase Contract with Dominion Retention
subscribed between Isidro Hernández Pompa representing several Concessionaires
and Corporación Amermin, S.A. de C.V. on the 27th March 2006

4




--------------------------------------------------------------------------------



ominion of the RIGHTS conferred by the Mining Concession Titles as of the

date stated in   the following paragraph;




h.

On the 1st July 2011, the amount of $350,000.00 Dollars (Three hundred fifty

thousand Dollars in United States currency), plus the corresponding Added
  Value Tax, an amount total of $402,500.00 Dollars (Four hundred and two
  thousand and five hundred Dollars 00/100 in United States of America
  currency), as   counter benefit for the transfer of dominion of the RIGHTS
  conferred by the Mining Concession Titles as of the date stated in the
  following paragraph;




i.

On the 1st April 2012, the remaining balance, an amount fixed at $650,000.00

Dollars ($Six hundred fifty thousand Dollars 00/100 in United States currency),
  plus the corresponding Added Value Tax, a payable amount total of
  $747,500.00 Dollars (Seven hundred and forty seven thousand and five   hundred
Dollars 00/100 in United States of America currency), as counter   benefit for
the transfer of dominion of the RIGHTS conferred by the Mining   Concession
Titles.




The CONCESSIONAIRE grants a time of grace of 30 (thirty) additional natural days
as of the date in which payments come due.




6.

It is expressly (…).




SECOND. SUBSISTENCE OF CONTRACT: PARTIES expressly agree that the subscription
of this present contract will in no manner affect the validity of the CONTRACT
and of the AGREEMENT, except by the modification adopted in accordance with the
foregoing article and will continue to be subject to the compliance of the terms
and conditions contained in same, accordingly.




THIRD. CONFIDENTIALITY: PARTIES commit expressly themselves to keep the totality
of past, present and future information related to this document in a
confidential character and extending the same responsibility to whom it may be
revealed to either individually or corporatively.




The PARTY recipient of confidential information must limit access to same to its
representatives or employees who, under a reasonable or justified cause, should
request access to it. In such cases, PARTIES must extend and oblige before
stated responsibility of confidentiality to the people it should reveal the
information to.




For purposes of this present clause, the following will not be considered
confidential information: 1. Information legitimately known and obtained by the
recipient PARTY previously to the subscription of this agreement; 2. Information
that may be to date or in the future considered as public domain, if and ever
such consideration does not derive from the non compliance by any of the PARTIES
of the stipulations set in in this clause; 3. Information that must be revealed
per law or from an administrative mandate by any competent authority, including
those in charge of the principles of transparency in the Stock Exchange media,
both in the United States of Mexico and abroad.











Second Modifying Agreement to Sales-Purchase Contract with Dominion Retention
subscribed between Isidro Hernández Pompa representing several Concessionaires
and Corporación Amermin, S.A. de C.V. on the 27th March 2006

5




--------------------------------------------------------------------------------

PARTIES agree that the duration of the obligations obliged to by virtue of this
present clause will subsist indefinitely, even after the termination of this
present instrument.




In the event of non compliance, PARTIES expressly withhold to themselves the
actions that, per law, correspond to them, administrative as judicial, in order
to claim indemnity for harm and damages incurred in, as well as the enforcement
of sanctions that may be called for.




FOURTH. TOTALITY OF THE CONTRACT:   PARTIES accept that this present agreement,
including the CONTRACT and the AGREEMENT, attached and an integral part of same,
contain the totality of the agreements between them regarding its object and
leaving without effect and cancelling as well the whole of agreements,
information, negotiations, correspondence, engagements and communications
carried out previously between them, either in writing or verbally related.




FIFTH. MODIFICATIONS: The terms and conditions of this present instrument can
only be modified by virtue of the subscription of modifying agreements between
the PARTIES. To such agreements must be annexed ordinary copy of this agreement
and its attachments and seeking a complete interpretation of the terms and
conditions that both PARTIES might have agreed to.




SIXTH. APPLICABLELAW:  This present instrument will abide and will be
interpreted in accordance to the applicable and current legal dispositions of
the United States of Mexico, among which are included the Mining Law, its Ruling
and the Federal Civil Code.




SEVENTH. JURISDICTION: In the event that any controversies may arise related to
the validity, intention, interpretation, execution or compliance of this
agreement, PARTIES, commit themselves expressly to submit same before the
competent Courts of Law of the Morelos Judicial District in the City of
Chihuahua, State of Chihuahua, and renouncing as of this moment to any privilege
that might correspond to them by reason of their domiciles present or future, or
by any other circumstance.







BOTH PARTIES IN THE KNOWLEDGE OF THE CONTENT AND LEGAL REACH OF THIS PRESENT
INSTRUMENT, SIGN IT IN AGREEMENT IN DUPLICATE IN EACH OF ITS PAGES AND FOR SUCH
PURPOSE BEING REUNITED IN THE CITY OF CHIHUAHUA, STATE OF CHIHUAHUA, ON THE
THIRTY FIRST OF JANUARY OF THE YEAR TWO THOUSAND AND EIGHT.




The CONCESSIONAIRES

The PURCHASER







/s/ Isidro Hernandez Pompa

 

/s/ Ramiro Trevizo Ledezma

Represented in this act by:

CORPORACIÓN

 ING. ISIDRO HERNÁNDEZ POMPA

AMERMIN, S.A. DE C.V.

Represented in this act by:

ING. RAMIRO TREVIZO LEDEZMA











Second Modifying Agreement to Sales-Purchase Contract with Dominion Retention
subscribed between Isidro Hernández Pompa representing several Concessionaires
and Corporación Amermin, S.A. de C.V. on the 27th March 2006

6




--------------------------------------------------------------------------------

Attachment I










ORDINARY COPY OF THE AGREEMENT, SAME THAT INCLUDES ORDINARY COPY OF THE
CONTRACT.





























Second Modifying Agreement to Sales-Purchase Contract with Dominion Retention
subscribed between Isidro Hernández Pompa representing several Concessionaires
and Corporación Amermin, S.A. de C.V. on the 27th March 2006

7


